AO 450 (Rev. 11/11) Judgment in a Civil Action


                                      UNITED STATES DISTRICT COURT                                                 FILED IN THE
                                                                    for the_                                   U.S. DISTRICT COURT
                                                                                                         EASTERN DISTRICT OF WASHINGTON
                                                       Eastern District of Washington
                         Sergey L.                                                                        Dec 27, 2019
                                                                                                              SEAN F. MCAVOY, CLERK
                                                                      )
                                   Plaintiff                          )
       Commissioner of Social Security                                )      Civil Action No. 2:18-cv-00350-SAB
                                                                      )
                 Administration,                                      )


                            Defendant
                                               JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 11 is GRANTED. Defendant’s Motion for Summary
’
              Judgment, ECF No. 12, is DENIED. This matter is REVERSED and REMANDED to the Commissioner.
              Judgment is entered in favor of Plaintiff and against Defendant.



This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                             Stanley A. Bastian                              on motions for summary judgment.




Date: December 27, 2019                                                    CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Courtney Piazza
                                                                                          (By) Deputy Clerk

                                                                            Courtney Piazza
